Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
27, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00604-CV


             GROSSE TETE WELL SERVICE, INC., Appellant

                                       V.

                SWIVEL RENTAL & SUPPLY, LLC, Appellee

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-55440


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed June 8, 2015. On October 19,
2015, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                  PER CURIAM

      Panel consists of Chief Justice Frost and Justices Christopher and Donovan.